EXHIBIT 10.1

 

VOTING AGREEMENT

VOTING AGREEMENT, dated as of March 19, 2007 (this “Agreement”), by and among
Integra Telecom Holdings, Inc., an Oregon corporation (“Parent”), Eschelon
Telecom, Inc., a Delaware corporation, and the stockholders of the Company
identified on the signature pages hereto (each a “Stockholder,” and
collectively, the “Stockholders”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, Parent, ITH
Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of
Parent (“Merger Sub”), and the Company are entering into an Agreement and Plan
of Merger, dated as of the date hereof (as amended, supplemented, restated or
otherwise modified from time to time, the “Merger Agreement”), pursuant to
which, among other things, Merger Sub will merge with and into the Company (the
“Merger”) and each outstanding share of the common stock, par value $0.01 per
share, of the Company (the “Common Stock”) will be converted into the right to
receive the merger consideration specified therein.

WHEREAS, as of the date hereof, the Stockholders are the record and beneficial
owner, in the aggregate, of such number of outstanding shares of Common Stock as
set forth on Exhibit A hereto, representing such percentage of the total number
of shares of Common Stock of the Company as set forth on Exhibit A hereto, all
of which such shares the Stockholders control the right to vote.

WHEREAS, as a material inducement to Parent entering into the Merger Agreement,
Parent has required that the Stockholders agree, and the Stockholders have
agreed, to enter into this Agreement and abide by the covenants and obligations
with respect to the Covered Shares (as hereinafter defined) set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

VOTING

1.1. Agreement to Vote. Each of the Stockholders hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
stockholders’ meeting and at any other meeting of the stockholders of the
Company, however called, including any adjournment or postponement thereof, and
in connection with any written consent of the stockholders of the Company, the
Stockholders shall, in each case to the fullest extent that such matters are
submitted for the vote or written consent of the Stockholders and that the
Common Stock set forth opposite the name of such Stockholder on Exhibit A
hereto, and any other voting securities of the Company, whether issued before or
after the date of this Agreement, which such Stockholder purchases or with
respect to which such Stockholder otherwise acquires record or beneficial
ownership after the date of this Agreement (such shares of Common Stock and such
other voting securities of such Stockholder, the “Covered Shares”) are entitled
to vote thereon or consent thereto:

(a) appear at each such meeting or otherwise cause the Covered Shares as to
which the Stockholders control the right to vote to be counted as present
thereat for purposes of calculating a quorum; and

(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Covered Shares as to which
the Stockholders control the right to vote (i) in favor of the adoption of the
Merger Agreement and any other transactions contemplated by the Merger
Agreement; (ii) against any action or agreement submitted for the vote or
written consent of stockholders that is in opposition to, or competitive or
materially inconsistent with, the Merger or that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company contained in the Merger Agreement, or of the Stockholders contained in
this Agreement; and (iii) against any Takeover Proposal (as defined in the
Merger Agreement) and against any other action, agreement or transaction
submitted for the


--------------------------------------------------------------------------------


vote or written consent of stockholders that would reasonably be expected to
impede, interfere with, delay, postpone, discourage, frustrate the purposes of
or adversely affect the Merger or the other transactions specifically
contemplated by the Merger Agreement or this Agreement or the performance by the
Company of its obligations under the Merger Agreement or by the Stockholders of
their obligations under this Agreement.

1.2. Conduct of Stockholders. Until this Agreement is terminated, the
Stockholders hereby covenant and agree that, except for this Agreement, the
Stockholders (a) will not sell or otherwise transfer any of its Covered Shares
or any economic, voting or other direct or indirect interest therein, (b) will
not enter into any voting agreement or voting trust, or grant a proxy, consent
or power of attorney with respect to the Covered Shares and (c) will not at any
meeting of the stockholders of the Company, vote (or cause to be voted) the
Covered Shares for (x) any merger agreement or merger, consolidation,
combination, sale of substantial assets, reorganization or recapitalization of
or by the Company or any of its subsidiaries, except in connection with the
Merger, or (y) any amendment of the Company’s certificate of incorporation or
bylaws or other proposal or transaction involving the Company or any of its
subsidiaries (except in connection with the Merger), for the purpose of
impeding, frustrating, preventing or nullifying the Merger Agreement, the Merger
or any of the other transactions contemplated by the Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to Parent as follows:

(a) such Stockholder has the legal capacity, power and authority to enter into
and deliver this Agreement and perform its obligations under this Agreement and,
such Stockholder’s execution and delivery of this Agreement and performance of
its obligations hereunder have been duly and validly authorized by any necessary
corporate or similar proceedings on the part of such Stockholder;

(b) this Agreement is binding on such Stockholder and enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general equitable principles relating to enforceability;

(c) the execution and delivery of this Agreement and the performance by such
Stockholder of its obligations hereunder do not require the authorization,
consent, approval, license, exemption or other action by, or filing with, any
third party or governmental authority, do not violate applicable law or conflict
with or result in a breach of any of such Stockholder’s organizational documents
or contractual obligations;

(d) such Stockholder is the beneficial owner of all the Covered Shares that are
set forth next to such Stockholder’s name on Exhibit A hereto and that such
Covered Shares are free and clear of any liens, claims or encumbrances of any
kind apart from (i) such Stockholder’s obligations under this Agreement, (ii)
such Stockholder’s obligations under the Fourth Amended and Restated
Stockholders’ Agreement, dated as of June 27, 2002 between the Company and the
stockholders party thereto, as amended by Amendment No. 1 thereto, dated as of
December 23, 2004 or, (iii) with respect to such shares that are restricted
stock issued pursuant to the Company’s equity compensation plans, the
restrictions placed on such shares by such plans; and

(e) other than the shares that are identified as to such Stockholder on Exhibit
A to this Agreement, such Stockholder does not own (beneficially or of record)
any voting securities of the Company.


--------------------------------------------------------------------------------


ARTICLE III

MISCELLANEOUS

3.1. Appraisal Rights.  To the extent permitted by applicable law, each
Stockholder hereby waives any rights of appraisal or rights to dissent from the
Merger that it may have under applicable law.

3.2  Notice.  All notices, requests, claims, demands and other communications
(“Notices”) under this Agreement shall be in writing and sent by certified or
registered mail, return receipt requested, a recognized overnight courier
service, telecopier or personal delivery, as follows: (a) if to Parent, to:
Integra Telecom Holdings, Inc., 1201 NE Lloyd BLVD, Portland, Oregon 97232,
Attention: General Counsel, with a required copy to: Perkins Coie LLP, 1120 NW
Couch Street, Portland, Oregon 97209, Attention: M. Christopher Hall, and (b) if
to the Stockholders, in care of: Eschelon Telecom, Inc., 730 Second Avenue,
Minneapolis, Minnesota 55402, Attention: J. Jeffery Oxley, with a required copy
to: Ropes & Gray LLP, One International Place, Boston, Massachusetts 02110,
Attention Newcomb R. Stillwell and Davis Graham & Stubbs LLP, 1550 17th Street,
Suite 500, Denver, CO  80202, Attention Ronald R. Levine, II . All Notices shall
be deemed to have been duly given: when delivered by hand, if personally
delivered; when delivered by courier, if delivered by commercial overnight
courier service; five business days after being deposited in the mail, postage
prepaid, if mailed; and when receipt is acknowledged, if telecopied. A party may
change its address for purposes of this Agreement by Notice in accordance with
this Section 3.2.

3.3  Entire Agreement. This Agreement supersedes all prior agreements between
the parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.

3.4  No Other Rights. Nothing in this Agreement shall be considered to give any
person other than the parties any legal or equitable right, claim or remedy
under or in respect of this Agreement or any provision of this Agreement. This
Agreement and all of its provisions are for the sole and exclusive benefit of
the parties and their respective successors and permitted assigns.

3.5  Equitable Relief. Each of the parties hereto acknowledges that a breach by
it of any provision contained in this Agreement will cause the other parties to
sustain damage for which they would not have an adequate remedy at law for money
damages, and therefore each of the parties hereto agrees that in the event of
any such breach, the aggrieved party shall be entitled to the remedy of specific
performance of such agreement and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled, at law or in equity.

3.6  Severability.  If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the other provisions of this
Agreement shall remain in full force and effect. Any provision of this Agreement
which is held invalid or unenforceable only in part shall remain in full force
and effect to the extent not held invalid or unenforceable.

3.7  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be considered an original copy of this Agreement and all of
which, when taken together, shall be considered to constitute one and the same
agreement.

3.9  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

3.10  Amendments; Waivers.  Any amendment or modification of or to any provision
of this Agreement, and any consent to any departure of any party from the terms
of any provision of this Agreement, shall be effective only if it is made or
given in writing and signed by each party. Notwithstanding the foregoing
sentence, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by any party entitled to
the benefits thereof only by a written instrument signed by such party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or


--------------------------------------------------------------------------------


other failure. The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.

3.11  Successors and Assigns.  This Agreement shall apply to, be binding in all
respects upon and inure to the benefit of the parties and their respective
successors and permitted assigns. No party may assign any of its rights under
this Agreement without the prior written consent of each of the other parties.

ARTICLE IV
TERMINATION

4.1. Termination. This Agreement shall remain in effect until the earlier to
occur of (i) the consummation of the Merger, (ii) the date of termination of the
Merger Agreement in accordance with its terms, (iii) the occurrence of a Company
Adverse Recommendation Change (as that term is defined in the Merger Agreement)
pursuant to the terms of the Merger Agreement, and (iii) the delivery of written
notice of termination by the Stockholder to Parent, following any amendment to
the Merger Agreement effected without the prior written consent of the
Stockholder which would reduce or change the form of consideration to be paid in
the Merger or otherwise be materially adverse to such Stockholder, and after the
occurrence of such applicable event this Agreement shall terminate and be of no
further force.

[Remainder of this page intentionally left blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
signed (where applicable, by their respective officers or other authorized
Person thereunto duly authorized) as of the date first written above.

 

 

ESCHELON TELECOM, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD A. SMITH

 

 

 

 

Name:

 

Richard A. Smith

 

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTEGRA TELECOM HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ DUDLEY R. SLATER

 

 

 

 

Name:

 

Dudley R. Slater

 

 

 

 

Title:

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE STOCKHOLDERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAIN CAPITAL FUND VI, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

By:

 

Bain Capital Partners VI, L.P., its general partner

 

 

 

 

 

 

 

 

 

By:

 

Bain Capital Investors, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ IAN LORING

 

 

 

 

Name:

 

Ian Loring

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BCIP ASSOCIATES II

 

 

BCIP TRUST ASSOCIATES II

 

 

BCIP ASSOCIATES II-B

 

 

BCIP TRUST ASSOCIATES II-B

 

 

BCIP ASSOCIATES II-C

 

 

 

 

 

 

 

 

 

By:

 

Bain Capital Investors, L.L.C., its managing partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ IAN LORING

 

 

 

 

Name:

 

Ian Loring

 

 

 

 

Title:

 

Managing Director

 

 


--------------------------------------------------------------------------------


 

 

 

PEP INVESTMENTS PTY LTD.

 

 

 

 

 

 

 

 

 

By:

 

Bain Capital Investors, L.L.C., its attorney-in-fact

 

 

 

 

 

 

 

 

 

By:

 

/s/ IAN LORING

 

 

 

 

Name:

 

Ian Loring

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

RGIP, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ IAN LORING

 

 

 

 

Name:

 

Ian Loring

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

SANKATY HIGH YIELD ASSET PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Sankaty High Yield Asset Investors, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

 

Sankaty Investors, L.L.C., its managing member

 

 

 

 

 

 

 

 

 

By:

 

/s/ JONATHAN LAVINE

 

 

 

 

Name:

 

Jonathan Lavine

 

 

 

 

Title:

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

WIND POINT ASSOCIATES IV, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Investor IV, L.P., its general partner

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Advisor, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ JAMES TENBROEK

 

 

 

 

Name:

 

James TenBroek

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD KRACUM

 

 

 

 

Name:

 

Richard Kracum

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

WIND POINT EXECUTIVE ADVISOR PARTNERS, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Investor IV, L.P., its general partner

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Advisor, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By

 

/s/ JAMES TENBROEK

 

 

 

 

Name:

 

James TenBroek

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD KRACUM

 

 

 

 

Name:

 

Richard Kracum

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

WIND POINT PARTNERS IV, L.P.

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Investor IV, L.P., its general partner

 

 

 

 

 

 

 

 

 

By:

 

Wind Point Advisor, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ JAMES TENBROEK

 

 

 

 

Name:

 

James TenBroek

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD KRACUM

 

 

 

 

Name:

 

Richard Kracum

 

 

 

 

Title:

 

Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

RICHARD SMITH

 

 

 

 

 

 

 

 

 

By:

 

/s/ RICHARD SMITH

 

 

 

 

 

 

 

 

 

 

 

 

GEOFF BOYD

 

 

 

 

 

 

 

 

 

By:

 

/s/ GEOFF BOYD

 

 

 

 

 

 

 

 

 

 

 

 

DAVID KUNDE

 

 

 

 

 

 

 

 

 

By:

 

/s/ DAVID KUNDE

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

ROBERT PICKENS

 

 

 

 

 

 

 

 

 

By:

 

/s/ ROBERT PICKENS

 

 

 

 

 

 

 

 

 

STEVEN WACHTER

 

 

 

 

 

 

 

 

 

By:

 

/s/ STEVEN WACHTER

 

 

 

 

 

 

 

 

 

J. JEFFERY OXLEY

 

 

 

 

 

 

 

 

 

By:

 

/s/ J. JEFFERY OXLEY

 

 

 

 

 

 

 

 

 

MICHAEL DONAHUE

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL DONAHUE

 

 

 

 

 

 

 

 

 

ARLIN B. GOLDBERG

 

 

 

 

 

 

 

 

 

By:

 

/s/ ARLIN B. GOLDBERG

 

 

 

 

 

 

 

 

 

DANIEL DE HOYOS

 

 

 

 

 

 

 

 

 

By:

 

/s/ DANIEL DE HOYOS

 

 

 

 

 

 

 

 

 

MICHAEL EVANS

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL EVANS

 

 

 

 

 

 

 

 

 

CAROL BRAUN

 

 

 

 

 

 

 

 

 

By:

 

/s/ CAROL BRAUN

 

 

 

 

 

 

 

 

 

WILLIAM MARKERT

 

 

 

 

 

 

 

 

 

By:

 

/s/ WILLIAM MARKERT

 

 

 

 

 

 

 

 

 

LAWRENCE EHLERS

 

 

 

 

 

 

 

 

 

By:

 

/s/ LAWRENCE EHLERS

 

 

 

 

 

 

 

 

 

CLIFFORD WILLIAMS

 

 

 

 

 

By:

 

/s/ CLIFFORD WILLIAMS

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

DANIEL WIGGER

 

 

 

 

 

 

 

 

 

By:

 

/s/ DANIEL WIGGER

 

 

 

 

 

 

 

 

 

CLIFFORD D WILLIAMS

 

 

 

 

 

 

 

 

 

By:

 

/s/ CLIFFORD D WILLIAMS

 

 

 

 

 

 

 

 

 

MARVIN C MOSES TRUST

 

 

 

 

 

 

 

 

 

By:

 

/s/ MARVIN C MOSES TRUST, Trustee

 

 

 

 

 

 

 

 

 

MOSES FAMILY LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

By:

 

/s/ MARVIN C. MOSES

 

 

 

 

Managing Member of General Partner

 

 

 

 

 

JAMES TENBROEK

 

 

 

 

 

 

 

 

 

By:

 

/s/ JAMES TENBROEK

 

 


--------------------------------------------------------------------------------


Exhibit A

Stockholders and Covered Shares

 

 

 

Covered Shares

 

 

Stockholder

 

 

Number

 

Percentage

 

Bain

 

 

 

 

 

Bain Capital Fund VI, L.P.

 

2,919,074

 

16.16

%

BCIP Associates II

 

401,975

 

2.23

%

BCIP Associates II-B

 

87,106

 

0.48

%

BCIP Associates II-C

 

151,649

 

0.84

%

BCIP Trust Associates II

 

68,812

 

0.38

%

BCIP Trust Associates II-B

 

41,778

 

0.23

%

PEP Investments PTY Ltd.

 

9,730

 

0.05

%

RGIP, LLC

 

37,552

 

0.21

%

Sankaty High Yield Asset Partners, L.P.

 

1,243

 

0.01

%

Total Bain

 

3,718,919

 

20.59

%

 

 

 

 

 

 

Wind Point

 

 

 

 

 

Wind Point Associates IV, L.P.

 

10,980

 

0.06

%

Wind Point Executive Advisor Partners, L.P.

 

22,277

 

0.12

%

Wind Point Partners IV, L.P.

 

2,964,813

 

16.41

%

Total Wind Point

 

2,998,070

 

16.60

%

 

 

 

 

 

 

Individual Owners

 

 

 

 

 

Richard Smith

 

100,000

 

0.55

%

Geoff Boyd

 

60,161

 

0.33

%

David Kunde

 

19,566

 

0.11

%

Robert Pickens

 

36,190

 

0.20

%

Steven Wachter

 

30,001

 

0.17

%

J. Jeffery Oxley

 

27,260

 

0.15

%

Michael Donahue

 

16,127

 

0.09

%

Arlin B. Goldberg

 

10,925

 

0.06

%

Daniel de Hoyos

 

20,000

 

0.11

%

Michael Evans

 

23,392

 

0.13

%

Carol Braun

 

31,870

 

0.18

%

William Markert

 

32,993

 

0.18

%

Lawrence Ehlers

 

15,000

 

0.08

%

Daniel Wigger

 

15,000

 

0.08

%

Clifford D. Williams

 

222,007

 

1.23

%

Marvin C. Moses Trust

 

61,427

 

0.34

%

Moses Family Limited Partnership

 

9017

 

0.05

%

James TenBroek

 

20,000

 

0.11

%

Total Individual

 

750,936

 

4.16

%

 

 

 

 

 

 

Total Shares

 

7,467,925

 

41.32

%

 


--------------------------------------------------------------------------------